Citation Nr: 0841414	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-25 534	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for depressive disorder, prior to April 9, 2004.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for refractive error 
with astigmatism (claimed as poor vision).

4.  Entitlement to service connection for abdominal cramps 
and leg cramps associated with menstruation.

5.  Entitlement to service connection for acne.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for back pain.

8.  Entitlement to service connection for neck pain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
February 2000 and from May 2000 to April 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and March 2005 rating 
decisions.

In July 2003, the RO in Baltimore, Maryland (Baltimore RO) 
issued a decision that, inter alia, granted service 
connection and assigned and initial 10 percent rating for 
post-partum depression, effective May 7, 2003, and denied 
service connection for neck pain, poor vision, acne, 
cramping, migraines, and back pain.

In a March 2005 decision, the RO in Wilmington, Delaware 
(Wilmington RO) denied service connection for PTSD.  

By a July 2005 decision, a Decision Review Officer at the 
Wilmington RO granted a 100 percent disability rating for 
depressive disorder (previously characterized as post-partum 
depression), effective April 9, 2004. 

The Board notes that, when the DRO increased the rating for 
depressive disorder from April 9, 2004, the DRO indicated 
that the assigned 100 percent rating constituted a full grant 
of the benefits sought on appeal.  However, as a higher 
initial rating for depressive disorder is available prior to 
April 9, 2004, and the veteran is presumed to seek the 
maximum available benefit, the matter of an initial rating in 
excess of 10 percent for depressive disorder, prior to April 
9, 2004,  remains for appellate consideration, as reflected 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

After certification of this appeal to the Board in August 
2005, the veteran submitted a substantial amount of 
additional evidence in support of her claims.  In November 
2007, the veteran submitted a letter directly to the Board in 
which she waived initial RO consideration of all evidence 
submitted to date.  In April 2008, the veteran's 
representative submitted additional evidence, along with a 
waiver of initial RO review.  The Board accepts the 
additionally-received evidence for inclusion in the record.  
See 38 C.F.R. §§ 20.800, 20.1304 (2008). 

Finally, the Board notes that the veteran had been scheduled 
to appear for hearings before the Board in August 2007, 
October 2007, December 2007, and then pursuant to her third 
motion, in April 2008.  In March 2008, the veteran submitted 
her fourth request to postpone her hearing scheduled in April 
2008 due to surgery.  In a March 2008 letter, a Deputy Vice-
Chairman of the Board informed the veteran that it was 
necessary for her to submit evidence of good cause before her 
motion to reschedule would be reconsidered.  The veteran was 
informed that such evidence could be a letter from her doctor 
regarding the surgery, as she indicated, making her unable to 
attend the scheduled hearing.  In the letter, she was offered 
the opportunity to attend a hearing at the Wilmington RO, 
since this was closer to her residence and might be more 
convenient for the veteran.  She was advised that she had 30 
days to respond before her appeal was forwarded to a Veterans 
Law Judge for disposition of her appeal.  The Board notes 
that no further correspondence as to good cause for 
postponement of the scheduled hearing, or attendance at an 
alternative location, has been received from the veteran.  
Hence, the veteran's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).  In September 
2008, her representative submitted to the Board a brief on 
her behalf. 
As a final preliminary matter, the Board notes that the 
veteran has submitted several statements, along with medical 
treatment records, that raise an informal claim for service 
connection for endometriosis.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  Prior to April 9, 2004, the veteran had mild and 
transient symptoms of depressive disorder-to include some 
depression and anxiety-that were controlled with medication, 
but no chronic sleep impairment, memory loss, panic attacks, 
or suspiciousness.

3.  The competent and probative evidence on the question of 
psychiatric diagnosis establishes that the veteran does not 
meet the diagnostic criteria for PTSD.

4.  The veteran's visual disorder is caused primarily by a 
refractive error with astigmatism that is not a disability 
for VA compensation purposes. 

5.  While the veteran was treated in service for cramping, 
there is no competent post-service evidence that establishes 
that the veteran currently has a cramping disability related 
to service.

6.  There is no competent medical evidence that the veteran 
currently has a diagnosed acne disability, migraine 
headaches, or back or neck disability.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for depressive order, prior to April 9, 2004, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 
4.20, 4.130, Diagnostic Code 9434 (2008).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2008).

3.  The criteria for service connection for a refractive 
error with astigmatism (claimed as poor vision) are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.655, 4.9 (2008).

4.  The criteria for service connection for abdominal cramps 
and leg cramps associated with menstruation are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).

5.  The criteria for service connection for acne are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).

6.  The criteria for service connection for migraine 
headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2008).

7.  The criteria for service connection for back pain are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).

8.  The criteria for service connection for neck pain are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In May 2003, prior to the July 2003 rating decision on 
appeal, and in June 2004, prior to the March 2005 rating 
decision also on appeal, the ROs provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate her claims for service connection as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence in her possession.  The June 2004 
pre-rating letter provided notice to the veteran regarding 
what information and evidence was needed to substantiate a 
claim for service connection for PTSD as due to personal 
assault, and the alternative means for establishing the 
occurrence of the claimed in-service stressor(s), pursuant to 
38 C.F.R. § 3.304(f)(4), and a July 2004 letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for an initial higher 
rating for depressive disorder.  The July 2003 rating 
decision, which adjudicated all claims on appeal except for 
PTSD, and the March 2005 rating decision, which adjudicated 
only the claim on appeal for PTSD, reflects the initial 
adjudications of the respective claims after issuance of the 
pre-rating notice letters.  Hence, the May 2003 and June 2005 
letters, respectively, met all four of Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.

Following the issuance of the July 2004 notice letter 
(pertaining to initial higher ratings), the veteran and her 
representative were afforded further opportunities to present 
pertinent information and/or evidence with regard to the 
matters on appeal before the RO adjudicated the claim for a 
higher initial rating for depressive disorder (as reflected 
in a July 2005 rating decision and statement of the case 
(SOC)).  Hence, the veteran is not shown to be prejudiced by 
the timing of any VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or a supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In addition, although the veteran has not been provided 
notice regarding assignment of disability ratings or an 
effective date (in the event that any of the claims for 
service connection is granted); such omission is not shown to 
prejudice her.  As the Board herein denies each of the claims 
for service connection and the claim for an initial higher 
rating for depressive order prior to April 9, 2004, no 
disability rating or effective date is being, or is to be 
assigned.  Accordingly, there is therefore no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA medical records, 
private medical records, and a January 2005 VA psychiatric 
examination report.  In addition, various written statements 
provided by the veteran, and her representative, on her 
behalf, are associated with the claims file. 

The VA also scheduled the veteran for VA examinations to 
assist in developing her claims for service connection, 
initially at the Baltimore VA Medical Center (VAMC); however, 
they were then rescheduled at the Washington, DC VAMC, at the 
request of the veteran.  She failed to report to January 2005 
VA examinations at the Washington, DC VAMC, without 
explanation, despite VA's attempt to accommodate her 
preferred location for examination.  Neither she nor her 
representative have provided any reason or good cause for her 
failure to report to those examinations.  Hence, the Board 
has no alternative but to adjudicate the veteran's claims on 
the basis of the current record.  See 38 C.F.R. § 3.655.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran also has an obligation to assist in 
the adjudication of her claims.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the ROs, 
the veteran has been notified and made aware of the evidence 
needed to substantiate her claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

As noted above, the RO assigned an initial 10 percent rating 
for depressive disorder, prior to April 9, 2004, pursuant to 
Diagnostic Code (DC) 9434, pertaining to major depressive 
disorder.  The criteria for rating psychiatric disabilities 
other than eating disorders is set forth pursuant to the 
criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild and transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during significant stress or with 
symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).

The Board has considered the evidence of record in light of 
the criteria noted above, and finds that the veteran's 
service-connected depressive disorder, from May 7, 2003 
through April 8, 2004 is appropriately compensated at 10 
percent. 

In this regard, a VA outpatient record from June 2002 
reflects that the veteran's affect and mood were good; and 
she had good sleep and energy.  She was able to concentrate 
and her thought processes were within normal limits.  The 
veteran's insight and judgment were good.  She had no current 
suicidal or homicidal ideations.  The veteran reported that 
she had a full-time job and would soon graduate from the 
University of Maryland.  She was diagnosed with post-partum 
depression and a GAF score of 70 was assigned.

An August 2002 VA psychiatric record shows that the veteran 
was on medication for anxious and depressive symptoms which 
occurred mainly during the second half of her menstrual 
cycle.  The veteran reported her symptoms began after the 
birth of her son 2 1/2 years ago.  They started at day 14 of 
her cycle and she would be irritable, depressed, anxious, and 
anger easily, and she would have crying spells.  She was 
placed on medication with good results.  The examiner noted 
that these symptoms were greatly attenuated and that the 
veteran reported she felt "normal" and her mind was sharper 
on the medication.  She had close contact with her parents, 
and occasional contact with two older sisters.  Mental status 
examination revealed the veteran was cheerful with no 
affective disturbance, thought disorder, suicidal ideation, 
delusions or hallucinations.  Her sensorium was intact.  The 
impression was premenstrual dysphoric disorder in remission. 

A July 2003 VA psychiatric treatment record reflects that the 
veteran was seen on a walk-in basis.  She was agitated and 
wanted a prescription refill.  She endorsed auditory 
hallucinations, adding that she only began paying attention 
to the voices lately.  She denied suicidal ideation, but then 
refused further care and left the clinic abruptly to take her 
child to a "doctor's appointment." 

An October 2003 VA psychiatric record shows that the 
veteran's mood was within normal limits and her effect was 
congruent.  The veteran stated she was under a lot of stress 
due to a pending child support court date, but her mood 
changes had been kept stable with her medication.  A suicidal 
risk assessment was negative.  She denied sleep disturbances, 
hallucinations, and suicidal ideation.  A GAF score of 70 was 
assigned.  

A March 2004 VA psychiatric record reflects that the veteran 
appeared euthymic, though she complained of more anxiety.  
She was taking college courses and working nearly full time.  
The veteran denied hearing voices, and the examiner noted 
that he could not elicit any history of the veteran having 
psychotic symptoms.  The diagnosis was depression.  

Hence, during the period from May 7, 2003 through April 8, 
2004, the veteran's depressive disorder symptoms were 
manifested primarily by: some symptoms of depression and 
anxiety, which were essentially controlled by prescribed 
medication; these symptoms are reflective of no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.
 
The Board finds that the veteran's symptoms fall squarely 
within the schedular criteria for 10 percent, and no more.   

During the time period in question, only GAF scores of 70 
were assigned.  Under the DSM-IV, a GAF score of 70 is 
indicative of some mild symptoms (e.g., a depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and having some meaningful interpersonal relationships.  

Furthermore, the probative medical evidence does not 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, and/or mild memory loss so as to warrant a 30 
percent rating.  

Except for a couple of VA treatment visits during this time 
period, the record reflects that generally the veteran's mood 
changes had been kept stable with her medication, she was 
able to concentrate, she was working nearly full time while 
taking college courses.  The veteran was in close contact 
with her parents.  Mental status examination did not reveal 
thought disorder, suicidal ideation, delusions or 
hallucinations.  Generally, she denied sleep disturbances.  
Thus, the record does not reflect occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss so as to 
warrant a 30 percent or higher rating.

There is no other medical evidence during the period between 
May 7, 2003 and her April 2004 VA hospitalization showing 
that the veteran's symptomatology was significantly different 
than as reflected in the VA outpatient records addressed 
above.

Thus, the overall medical evidence reflects a level of 
impairment most consistent with the criteria for the 10 
percent rating.  As the Board finds that the record presents 
no basis for assignment of more than an initial 10 percent 
rating from May 7, 2003, the effective date of the grant of 
service connection for depressive disorder, through April 8, 
2004, there is no basis for an additional staged-rating of 
the disability, pursuant to Fenderson or Hart, and the claim 
for a higher initial rating must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Finally, the Board finds that the evidence, during the time 
period in question, does not present such an exceptional or 
unusual disability picture "as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  There had been no showing in the record on 
appeal that the veteran's service-connected depressive 
disorder caused marked interference with employment or 
necessitated frequent periods of hospitalization.  

III.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may also be granted for any injury or  
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances,  
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert, 1 Vet. App. 
at 53-56.



A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition. Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in DSM-IV.  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV).

The veteran contends that she currently suffers from PTSD as 
a result of being a victim of a sexual assault during active 
service.

The Board notes that the competent medical evidence 
associated with the claims file does not provide a basis for 
establishing service connection for PTSD.  The clinical 
evidence shows that the veteran does not have a definitive 
diagnosis of PTSD at the present time.  In January 2005, the 
veteran underwent a VA PTSD examination, specifically to 
reconcile the various diagnoses given the veteran's current 
psychiatric condition including PTSD due to sexual trauma.  
The VA psychiatrist who examined the veteran determined that 
a diagnosis of PTSD was not warranted, consistent with the 
DSM-IV criteria, or supported by examination findings.  
Although the veteran was diagnosed with PTSD at the 
Washington, DC VAMC in April 2004, at the Baltimore VAMC in 
July 2004, and thereafter at the Perry Point VAMC in August 
2004, following inpatient psychiatric treatment; the January 
2005 VA psychiatrist, after considering the veteran's 
clinical case in the context of her entire claims file, to 
include a personal interview and examination, her medical 
records, and consideration of a U.S. Naval Criminal 
Investigative Service report finding no assault, the 
conclusion was that the veteran did not meet the criteria for 
a diagnosis of PTSD under the DSM-IV criteria.  Instead, the 
veteran was diagnosed with depressive disorder, not otherwise 
specified (NOS), for which the veteran is now rated as 100 
percent disabled. 
 
Such conclusion clearly was based on a review of the 
extensive record including the veteran's specific 
contentions, her service records, the post-service medical 
evidence, and a current examination of the veteran.  The 
Board finds that the January 2005 report constitutes 
probative evidence on the question of diagnosis.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The Board notes that a 
recent September 2007 VA psychiatric inpatient discharge 
summary diagnosed the veteran with several psychiatric 
conditions to include: depression NOS; psychosis NOS; anxiety 
NOS; question of latent schizophrenia disorder; and 
borderline personality disorder; but there was no suggestion 
that PTSD was indicated.

As the competent and probative evidence on the question of 
psychiatric diagnosis establishes that the veteran does not 
meet the diagnostic criteria for PTSD, the Board finds that a 
critical element to establish service connection for such 
disorder is lacking, and that discussion of the remaining 
criteria of 38 C.F.R. § 3.304(f) simply is not necessary.

B.  Refractive Error

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).

The veteran's pre-enlistment examination shows that the 
veteran noted in her medical history that she required 
glasses for astigmatism in the left eye.  The enlistment 
physical examination reported a refractive error and an 
existing astigmatism condition in both eyes.  On her January 
2002 separation examination, the veteran reported eye 
trouble.  The examiner noted that this was the veteran's 
near-sightedness with astigmatism in the left eye, and no 
other abnormalities of the eyes were noted.  

A VA eye examination was scheduled at the Baltimore VAMC, but 
the veteran refused to report for an examination at this 
facility.  A VA eye examination was rescheduled for the 
Washington, DC VAMC, per the veteran's request, in January 
2005; however, she failed to report for that examination.  
Hence, the Board has no alternative but to adjudicate the 
veteran's claim on the basis of the current record.  38 
C.F.R. § 3.655.

No additional evidence has been associated with the claims 
file to show that the veteran has a chronic eye condition 
other than refractive error and astigmatism as noted in 
service.  However, as noted above, such eye conditions are 
not subject to service connection.  There is no showing of 
superimposed disease or injury to either eye in service and a 
clear preponderance of the evidence of record is against a 
finding that the veteran's defective vision is due to an 
acquired disability in service.  As the preponderance of the 
evidence is against the claim, service connection for 
refractive error with astigmatism must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

C.  Abdominal and Leg Cramps

The veteran asserts that she currently has a disability 
manifested by chronic abdominal and leg cramps associated 
with menstruation that began in service and continues to 
date.
 
The veteran's service treatment records reflect a complaint 
of severe cramping for one week since pregnancy, no objective 
findings.  In September 2001, the veteran was seen for 
occasional abdominal cramping.  On the veteran's January 2002 
self-report of medical history at separation, she reported 
cramping in the legs about seven to ten days prior to 
menstruation.  Her separation physical examination was 
entirely normal; no chronic cramping or gynecological 
condition was identified.  

The veteran was scheduled for a January 2005 VA medical 
examination to assist her with the development of her claim; 
however, she failed to report for the examination that was 
rescheduled at the Washington, DC VAMC per her request.  
Hence, the Board has no alternative but to adjudicate the 
veteran's claim on the basis of the current record.  38 
C.F.R. § 3.655.
 
Subsequently, the veteran submitted St. Mary's Hospital 
medical records from October 2006 showing she was seen for 
abdominal pain.  A sonogram revealed heterogeneous uterus 
compatible with adenomyosis, slightly prominent endometrium, 
and no evidence of ovarian torsion.  An April 2007 Southern 
Maryland Hospital Center operative report reflects that the 
veteran underwent an operative laparoscopy with vaporization 
of endometriotic implants and lysis of pelvic adhesions.  The 
pre- and post-operative diagnoses were chronic pelvic pain 
and history of pelvic endometriosis via laparoscopy.  

In this regard, the Board notes that, in McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007), the Court held that, 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  However, as noted in the 
Introduction, the matter of service connection for 
endometriosis has not been adjudicated by the RO, and 
therefore this matter is not properly before the Board.

Even so, the veteran has not submitted medical evidence that 
she currently has a chronic disability manifested by 
abdominal and leg cramps associated with menstruation, and if 
so, that such condition is related to service.   

The Court has specifically disallowed service connection 
where there is no present disability: "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore,  there is no medical evidence even 
suggesting that the veteran's endometriosis is related to 
complaints of abdominal and leg cramping in service, noting 
that a chronic disability manifested by such symptoms was not 
identified during the veteran's active military service.  

Under these circumstances, the Board finds that the claim for 
service connection for abdominal cramps and leg cramps 
associated with menstruation must be denied.

D.  Disabilities Manifested by Acne, Migraine Headaches, Back 
and Neck Pain

In this case, service treatment records reflect that the 
veteran was treated for tinea cruris, a fungal infection of 
the inguinal area in October 2000, and that this condition 
was resolving on November 9, 2000.  On one occasion in August 
1998, the veteran was treated for headaches due to eye 
strain, and on two consecutive days in January 1999 for 
migraine headaches (during the veteran's first period of 
service).  During the second period of service, the veteran's 
service treatment records are negative for complaints, 
findings, diagnosis of, or treatment for, headaches or 
migraine headaches.  

After being involved in a motor vehicle accident in July 
1997, the veteran was seen for complaints of back and neck 
pain.  A December 1997 spine examination and x-rays were 
essentially normal.  In January 1998, the veteran was seen in 
the neurology clinic for subjective complaints of chronic 
neck, left shoulder, and left upper extremity pain, with a 
normal physical examination and normal x-rays.  On separation 
examination in January 2002, there was no evidence of 
complaints, findings, diagnosis of, or treatment for, a skin 
condition to include acne, headaches, to include migraine 
headaches, or a back or neck disorder.  The veteran only 
reported having back pain when close to and during 
menstruation.
 
As such, the Board finds that the treatment for tinea cruris 
of the inguinal area on two occasions, for headaches on three 
occasions, and complaints and treatment for back and neck 
pain in service, are not indicative of any chronic 
disability, inasmuch as the veteran's post-service records 
from June 2002 to June 2005, within 3 years after discharge, 
are negative for continued complaints and recent medical 
records show no competent evidence of a current acne 
disability, migraine headaches, or a back or neck disability 
upon which to predicate a grant of service connection.  
Significantly, neither the veteran nor her representative has 
presented, identified, or even alluded to the existence of 
any competent evidence that would support the presence of any 
of these claimed disabilities on appeal.
 
Furthermore, the veteran failed to report for VA examinations 
in January 2005 that could have provided additional evidence 
in this case, specifically whether she has the claimed 
disabilities under consideration.  The Board consequently 
must base its decision in this case on the evidence of 
record.  38 C.F.R. § 3.655.

Notwithstanding the evidence of current complaints of pain, 
as indicated in the post-service treatment records, there are 
no medical findings or diagnoses to support the existence of 
underlying pathology for that pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), vacated in part and remanded on other grounds 
sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. 
Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998). 

Furthermore, as indicated above, Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  Hence, in the absence of competent evidence of 
an acne disability, migraine headaches, a back disability, or 
a neck disability (and, if so, of a nexus between such 
disability and service), there can be no valid claim for 
service connection for any of these disabilities.  See Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  In 
the instant case, the claims for service connection for an 
acne disability, migraine headaches, a back disability, and a 
neck disability must each be denied because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met for each claim.

E.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's and her representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claims.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons, 
neither the veteran nor her representative is shown to have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

For all the foregoing reasons, the Board finds that each of 
the claims for service connection on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.













(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for depressive 
disorder, prior to April 9, 2004, is denied.
 
Service connection for PTSD is denied.

Service connection for refractive error with astigmatism 
(claimed as poor vision) is denied.

Service connection abdominal cramps and leg cramps associated 
with menstruation is denied.

Service connection for acne is denied.

Service connection for migraine headaches is denied.

Service connection for back pain is denied.

Service connection for neck pain is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


